Case 6:19-cv-06616-CJS-MJP Document 1 Filed 08/19/19 Page 1 of 8

 

Revised 03/06 WDNY UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

FORM TO BE USED IN FILING A COMPLAINT NERF
UNDER THE CIVIL RIGHTS ACT, 42 U.S.C. § 1983
(Prisoner Complaint Form)

 

All material filed in this Court is now available via the INTERNET. See Pro Se Privacy Notice for further information.

1. CAPTION OF ACTION 19 CV 661 6 CXS

A. Full Name And Prisoner Number of Plaintiff: NOTE: Jf more than one plaintiff files this action and seeks in forma
pauperis status, each plaintiff must submit an in forma pauperis application and a signed Authorization or the only plaintiff to be
considered will be the plaintiff who filed an application and Authorization.

 

 

1 Tere y Yolo 41 B Wo4
JS oO
2.
-VS-
B. Full Name(s) of Defendant(s) NOTE: Pursuant to Fed.R.Civ.P. 10(a), the names ofall parties must appear in the caption.

The court may not consider a claim against anyone not identified in this section as a defendant. If you have more than six defendants,
you may continue this section on another sheet of paper if you indicate ra that you have done so.

 

 

 

1. \Y2s ches\er po\ice VAs ets oe c &
2. oS. ce>~ +t Romeo Wickoles, scthutp. 5. Ck of Kockes\ere Ay
3. Daccel iQ. DEKE Brodie. ; 6.

 

 

 

2. STATEMENT OF JURISDICTION

This is a civil action seeking relief and/or damages to defend and protect the rights guaranteed by the Constitution of the
United States. This action is brought pursuant to 42 U.S.C. § 1983. The Court has jurisdiction over the action pursuant to
28 U.S.C. §§ 1331, 1343(3) and (4), and 2201.

 

3. PARTIES TO THIS ACTION
PLAINTIFF’S INFORMATION NOTE: 17o list additional plaintiffs, use this format on another sheet of paper.
Name and Prisoner Number of Plaintiff: “Ts, 4g mt Onwusioss 113 WCU
Present Place of Confinement & Address: ee = taNe. Ce cree ero ak Re ware Ah Motloare ;

Ags/ jagke3 , Po Box ool

 

Name and Prisoner Number of Plaintiff:

 

Present Place of Confinement & Address:

 

 

 
Case 6:19-cv-06616-CJS-MJP Document 1 Filed 08/19/19 Page 2 of 8

DEFENDANT’S INFORMATION NOTE: 1o provide information about more defendants than there is room for here, use this

format on another sheet of paper.

Name of Defendant:_( ides, oe (2odnesienf (2schesier gpoltce Deck -

(If applicable) Official Position of Defendant: molt Ce (D> Armas pe wE Wocheshler Are yore
(If applicable) Defendant is Sued in Individual and/or WA Official Capacity

 

Address of Defendant:_ fo hesker police. \22 MP Done pS s
ifs éxchenge SW Codheater wy I46(4
C ike oS Bodhkesser/ ROO, SRcer wLuctavS,
Name of Defendant:_ oS ¢e ses tilomew Vickolas SOMA Te. bascelc. 7 cen Rowden )
(If applicable) Official Position of Defendant: wolice. ot cerd corn “2:
(If applicable) Defendant is Sued in__ \/_Individual and/or__ |“ _Official Capacity
Address of Defendant:_L 3S éxclhavae, QD
ochveater Wy 1416/4

Name of Defendant:
(If applicable) Official Position of Defendant:

 

(If applicable) Defendant is Sued in Individual and/or Official Capacity
Address of Defendant:

 

 

 

4, PREVIOUS LAWSUITS IN STATE AND FEDERAL COURT

A. Have you begun any other lawsuits in state or federal court dealing with the same facts involved in this action?

Yes No_\/4

If Yes, complete the next section. NOTE: J/you have brought more than one lawsuit dealing with the same facts as this
action, use this format to describe the other action(s) on another sheet of paper.

 

 

 

 

 

 

I. Name(s) of the parties to this other lawsuit:
Plaintiff(s):
Defendant(s):

2. Court (if federal court, name the district; if state court, name the county):
Docket or Index Number:

4. Name of Judge to whom case was assigned:

 
Case 6:19-cv-06616-CJS-MJP Document 1 Filed 08/19/19 Page 3 of 8

 

 

5. The approximate date the action was filed: / /
6. What was the disposition of the case?
Is it still pending? Yess No
If not, give the approximate date it was resolved. w fa

Disposition (check the statements which apply):
Dismissed (check the box which indicates why it was dismissed):

By court sua sponte as frivolous, malicious or for failing to state a claim
upon which relief can be granted;

By court for failure to exhaust administrative remedies;

By court for failure to prosecute, pay filing fee or otherwise respond to a court
order;

By court due to your voluntary withdrawal of claim;

Judgment upon motion or after trial entered for

plaintiff
defendant.
B. Have you begun any other lawsuits in federal court which relate to your imprisonment?
Yes /_ No

If Yes, complete the next section. NOTE: Ifyou have brought more than one other lawsuit dealing with your imprisonment,
use this same format to describe the other action(s) on another sheet of paper.

1, Narne(s) of the parties to this other lawsuit:
Plaintiff(s):

 

 

Defendant(s):_IZocdresre Wy) ZED Deol) tre Lila oc Rochester

 

 

 

 

 

 

2. District Court:_Cles\c, Wis - Deseret Couere

3. Docket Number: ## @-17-Cv~ 962.49, te Gi i1-cv—- O64Ie

4, Name of District or Magistrate Judge to whom case was assigned:__(~ AS 3 = WEE Pach Case .
nd ae

5. The approximate date the action was filed:

6. What was the disposition of the case?

Is it still pending? Yes_“ No

If not, give the approximate date it was resolved.

 
Case 6:19-cv-06616-CJS-MJP Document 1 Filed 08/19/19 Page 4 of 8

Disposition (check the statements which apply):
Dismissed (check the box which indicates why it was dismissed):

By court sua sponte as frivolous, malicious or for failing to state a claim
upon which relief can be granted;

By court for failure to exhaust administrative remedies;

By court for failure to prosecute, pay filing fee or otherwise respond to a court
order;
_____ By court due to your voluntary withdrawal of claim;
___ Judgment upon motion or after trial entered for

____ plaintiff

defendant.

 

5. STATEMENT OF CLAIM

For your information, the following is a list of some of the most frequently raised grounds for relief in proceedings under 42
U.S.C. § 1983. (This list does not include all possible claims.)

* Religion * Access to the Courts * Search & Seizure

* Free Speech * False Arrest * Malicious Prosecution

* Due Process * Excessive Force * Denial of Medical Treatment
* Equal Protection * Failure to Protect * Right to Counsel

Please note that it is not enough to just list the ground(s) for your action. You must include a statement of the facts which
you believe support each of your claims. In other words, tell the story of what happened to you but do not use legal jargon.

Fed.R.Civ.P. 8(a) states that a pleading must contain "a short and plain statement of the claim showing that the pleader is
entitled to relief." "The function of pleadings under the Federal Rules is to give fair notice of the claim asserted. Fair notice
is that which will enable the adverse party to answer and prepare for trial, allow the application of res judicata, and identify
the nature of the case so it may be assigned the proper form of trial." Simmons v. Abruzzo, 49 F.3d 83, 86 (2d Cir. 1995).
Fed.R.Civ.P. 10(b) states that “[ajll averments of claim ... shall be made in numbered paragraphs, the contents of each of
which shall be limited as far a practicable to a single set of circumstances.”

 

Exhaustion of Administrative Remedies

Note that according to 42 U.S.C. § 1997e(a), “[n]o action shall be brought with respect to prison conditions under section
1983 of this title, or any other Federal law, by a prison er confined in any jail, prison, or other correctional facility until such
administrative remedies as are available are exhausted.”

You must provide information about the extent of your efforts to grieve, appeal, or otherwise exhaust your administrative
remedies, and you must attach copies of any decisions or other documents which indicate that you have exhausted your
remedies for each claim you assert in this action.
Case 6:19-cv-06616-CJS-MJP Document 1 Filed 08/19/19 Page 5 of 8

 

A. FIRST CLAIM: On (date of the incident) Boost IS, AIS OS: 1D om Cl? to:0d) ,

defendant (give the name and position held of each defendant involved in this incident) O(Q@s ee es , lucrae ;
omen  Shibaly7 mice nud Wochemker Solt-e Dees / Chas af Sschester,

AvOLAD Spe NE

did the following to me (briefly state what each defendant named above did): OSS eese (uc: canyioy 2omes,
Sctisa\kz Amc pike mised lear. \ S@Onch amd sei2zuce wher asmesbinnc,
AeSe mdm sh pices, enoverecd alot SS home. wi ihwonrrk Wace

‘ cS => SS @-pxe 47 Sy nati

Clot Pred. Serrerak ofS ¢-27% err dove ds {2OYD ural actse “ne hame Gr
SVR Beau shoots located ins The Oda oS Wochesver. Dicer, als
Ca\lechbedA OS Mari WQven Taluk “fh, Drak oO8Sicer hee Da Romew, Asyclcalsas ,
Me Tati Ae Boke poo, lows wor SS phom.2e woo Cu idemsce, > he ay tho

Thee constiubonal basis for this claim under 421 U.S.C. § 1983 is: _ (Due Qurce ss Se ascii: * Se faure

 

The relief I am seeking for this claim is (briefly state the relief sought): Low eke ct weleeS oicy.

Ye COM = Some \ reps tmect ae & Acs Glia era &ostosd

 

Exhaustion of Your Administrative Remedies for this Claim:

Did you grieve or appeal this claim? Yes “No If yes, what was the result?

 

 

 

Did you appeal that decision? Yes _\/ No Ifyes, what was the result?

 

Attach copies of any documents that indicate that you have exhausted this claim.
If you did not exhaust your administrative remedies, state why you did not do so:

iAZy% .ea Aho Pst Shem be CxhoanrsWor wl PF ge ATES

 

 

A. SECOND CLAIM: On (date of the incident) ;

defendant (give the name and position held of each defendant involved in this incident)

 

 

 
Case 6:19-cv-06616-CJS-MJP Document 1 Filed 08/19/19 Page 6 of 8

did the following to me (briefly state what each defendant named above did):

 

 

 

 

 

 

 

 

The constitutional basis for this claim under 42 U.S.C. § 1983 is:

 

 

 

The relief J am seeking for this claim is (briefly state the relief sought):

 

 

Exhaustion of Your Administrative Remedies for this Claim:

Did you grieve or appeal this claim? Yes No If yes, what was the result?

 

 

Did you appeal that decision? Yes No If yes, what was the result?

 

 

Attach copies of any documents that indicate that you have exhausted this claim.

If you did not exhaust your administrative remedies, state why you did not do so:

 

 

If you have additional claims, use the above format and set them out on additional sheets of paper.

 

6. RELIEF SOUGHT
Summarize the relief requested by you in each statement of claim above.
aL AA Pe desk a Mis clisacy Prodrions Beep MISS ¢ ie oS \eacheshe—
2 2eD eb Comers (ici aes, WoMsS , ScrirT2 awd pice, Al sey Mow ber
celeS see olan Se tral \pe jasc Violated Data 6 sere sS die See Wis
” ¥ T J —_) wv Ts .
Sdwuakypors .

 

Do you want a jury trial? Yes 4 No
Case 6:19-cv-06616-CJS-MJP Document 1 Filed 08/19/19 Page 7 of 8

I declare under penalty of perjury that the foregoing is true and correct.

Executed on S- 1 Barn
(date)
NOTE: Each plaintiff must sign this complaint and must also sign all subsequent papers filed with the Court.

“Te eo toad lo ressee
CjJO O

 

Stepan rans dhs
Binature(Syof Plaintiff(s)
Cc 6:19-cv-06616-CJS-MJP Document1 Filed 08/19/ of Bh of
JS 44 (Rev. 08/18) ase Y CIVIL COVER SHEET 1 Yo 6 § B6 CYS

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

  
    

 

 

 

 

 

    

 

 

    

 

 

 

 

 

 

 

 

 

L (@) PLAINTIFFS"Y 4 QA \ownso™ DEFENDANTS Whe C&A GS Podsente-/RED
OCS CHS Come, scltuthz, O YOR Ar
Cucitwrs?.-
(b) County of Residence of First Listed Plaintiff Mos toe County of Residence of First Listed Defendant Moaitts-e_
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)
NOTE: INLAND CONDEMNATION CAS
THE TRACT OF LAND INVOL|
(c) Attorneys (Firm Name, Address, and Telephone Number) Attomeys (If Known)
PRO ~ Se oy Guar ewes
II. BASIS OF JURISDICTION (Place an “x” in One Box Only) I. CITIZENSHIP OF PRINCIPAL PA pe apX” in One Box for Plaintiff
. (For Diversity Cases Only) . r e Box for Defendant)
1 U.S. Goverment ®3 Federal Question PIF DEF PIF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State 1 © 1 Incorporated or Principal Place o4 04
of Business In This State
2 US. Government 0 4 Diversity Citizen of Another State 4 2 © 2 Incorporated and Principal Place aos 05
Defendant (Indicate Citizenship of Parties in Item III) of Business In Another State
Citizen or Subject of a 03 © 3 Foreign Nation go6 06
Foreign Country
IV. NATURE OF SUIT (Place an “Xx” in One Box Only) Click here for: Nature of Suit Code Descriptions.
CONTRACT TORTS FOREETUREPINALTY [BANK TA
G 110 Insurance PERSONAL INJURY PERSONAL INJURY {0 625 Dmg Related Seizure © 422 Appeal 28 USC 158 OC 375 False Claims Act
© 120 Marine 0 310 Airplane C1 365 Personal Injury - of Property 21 USC 881 |0 423 Withdrawal 0 376 Qui Tam (31 USC
CO 130 Miller Act © 315 Airplane Product Product Liability © 690 Other 28 USC 157 3729(a))
0 140 Negotiable Instrument Liability 0) 367 Health Care/ 0 400 State Reapportionment
© 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical |_PROPERTY RIGHTS |0 410 Antitrust
& Enforcement of Judgment Slander Personal Injury © 820 Copyrights © 430 Banks and Banking
G1 151 Medicare Act © 330 Federal Employers’ Product Liability C1 830 Patent OG 450 Commerce
0 152 Recovery of Defaulted Liability 0 368 Asbestos Personal 01 835 Patent - Abbreviated O 460 Deportation
Student Loans 0 340 Marine Injury Product New Drug Application {0 470 Racketeer Influenced and
(Excludes Veterans) © 345 Marine Product Liability 840 Trademark Corrupt Organizations
(J 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR _ J 480 Consumer Credit
of Veteran’s Benefits G1 350 Motor Vehicle 0 370 Other Fraud © 710 Fair Labor Standards 0 861 HIA (1395ff) QO 485 Telephone Consumer
0 160 Stockholders’ Suits © 355 Motor Vehicle 0 371 Truth in Lending Act © 862 Black Lung (923) Protection Act
0 190 Other Contract Product Liability © 380 Other Personal © 720 Labor/Management 0 863 DIWC/DIWW (405(g)) | 490 Cable/Sat TV
© 195 Contract Product Liability | 360 Other Personal Property Damage Relations 0 864 SSID Title XVI 0 850 Securities/Commodities/
0 196 Franchise Injury 0 385 Property Damage 0 740 Railway Labor Act 0 865 RSI (405(g)) Exchange
OG 362 Personal Injury - Product Liability 0 751 Family and Medical © 890 Other Statutory Actions
Medical Malpractice Leave Act © 891 Agricultural Acts
[ REAL PROPERTY CIVIL RIGHTS NER P) (ONS _| 0 790 Other Labor Litigation FED L TAX SUITS 0} 893 Environmental Matters
© 210 Land Condemnation 0 440 Other Civil Rights Habeas Corpus: 0 791 Employee Retirement 0 870 Taxes (U.S. Plaintiff © 895 Freedom of Information
0 220 Foreclosure O 441 Voting 0 463 Alien Detainee Income Security Act or Defendant) Act
0 230 Rent Lease & Ejectment O 442 Employment © 510 Motions to Vacate 0 871 IRS—Third Party 0 896 Arbitration
0 240 Torts to Land 0 443 Housing/ Sentence 26 USC 7609 O 899 Administrative Procedure
GO 245 Tort Product Liability Accommodations 0 530 General Act/Review or Appeal of
© 290 All Other Real Property © 445 Amer. w/Disabilities -] 535 Death Penalty IMMIGRATION Agency Decision
Employment Other: O 462 Naturalization Application 0 950 Constitutionality of
OC 446 Amer. w/Disabilities -] 540 Mandamus & Other | 465 Other Immigration State Statutes
Other 4550 Civil Rights Actions
0 448 Education 0 555 Prison Condition
0 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an “x” in One Box Only)
PHI Original O 2 Removed from O 3. Remanded from 0 4 Reinstated or O 5 Transferredfrom © 6 Multidistrict 0 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -

(specify) Transfer Direct File

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
H2 A- 2 -C 1 BS Cow Zig hts ACOSO
T

 

VI. CAUSE OF ACTION

Brief description of cause:

 

Sear™y > Seieer’e (/ Due Barre =

 

 

 

 

 

VII. REQUESTED IN O) CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demas in complaint:
COMPLAINT: UNDER RULE 23,F.R.CvVP.  § (, go = | Go JURY DEMAND: Yes No
VIII RELATED CASE(S) ; ;
(See instructions):
IF ANY JUDGE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
SY —PAOWN HP gen) hin se ec o- Se.
FOR OFFICE USE ONLY a x

Jv (
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
